In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-03-00132-CR

______________________________



DAMON EARL LEWIS, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 8th Judicial District Court

Hopkins County, Texas

Trial Court No. 0216855







Before Morriss, C.J., Ross and Carter, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Damon Earl Lewis attempts to appeal his conviction for aggravated sexual assault of a child
and indecency with a child.  Lewis was convicted by a jury and sentenced to ninety-nine years'
imprisonment for aggravated sexual assault and twenty years' imprisonment for indecency with a
child.  The issue before us is whether Lewis timely filed his notice of appeal.  We conclude he did
not and dismiss the attempted appeal for want of jurisdiction.
	On the issue of whether Lewis timely perfected his appeal, the record establishes:  (1) Lewis'
sentence was imposed in open court on December 11, 2002; (2) Lewis filed a motion for new trial
on December 16, 2002; and (3) Lewis' notice of appeal was not filed until July 1, 2003.  
	A timely notice of appeal is necessary to invoke this Court's jurisdiction.  Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996).  Rule 26.2(a) prescribes the time period in which a notice
of appeal must be filed by a defendant in order to perfect an appeal in a criminal case.  A defendant's
notice of appeal is timely if filed within thirty days after the day sentence is imposed or suspended
in open court, or within ninety days after sentencing if the defendant timely files a motion for new
trial.  Tex. R. App. P. 26.2(a); Olivo, 918 S.W.2d at 522.  A court of appeals may consider a late
notice of appeal timely to invoke jurisdiction if:  (1) it is filed within fifteen days of the last day
allowed for filing; (2) a motion for extension of time is filed in the court of appeals within fifteen
days of the last day allowed for filing the notice of appeal; and (3) the court of appeals grants the
motion for extension of time.  Olivo, 918 S.W.2d at 522.  Here, none of the criteria listed above were
met in the filing of Lewis' notice of appeal.
	When a defendant appeals from a conviction in a criminal case, the time to file a notice of
appeal runs from the date sentence is imposed or suspended in open court, not from the date sentence
is signed and entered by the trial court.  Rodarte v. State, 860 S.W.2d 108, 109 (Tex. Crim. App.
1993).  The last date allowed for Lewis to timely file his notice of appeal was March 11, 2003, ninety
days after the day sentence was imposed in open court.  See Tex. R. App. P. 26.2(a)(1).  Because
Lewis did not file his notice of appeal until July 1, 2003, he failed to perfect this appeal. 
Accordingly, we dismiss the appeal for want of jurisdiction.


 
						Jack Carter
						Justice

Date Submitted:	August 13, 2003
Date Decided:		August 14, 2003

Do Not Publish

to Jaramillo's petition for writ of
mandamus.  The trial court has now informed us that it vacated the order denying
Jaramillo's application to proceed as an indigent.  The trial court also, however, dismissed
Jaramillo's case, without prejudice, for want of jurisdiction.  The trial court did so after
determining the value of damages being sought in Jaramillo's petition was $120.00, an
amount that is below the $500.00 minimum threshold for civil cases filed in a statutory
county court.  See Tex. Gov't Code Ann. § 25.003(c)(1) (Vernon 2004).  
          Because the trial court has vacated the disputed order, and because there is no
longer a case or controversy related to the underlying petition for writ of mandamus, we
dismiss Jaramillo's petition as moot.
 

                                                                Donald R. Ross
                                                                Justice
 
Date Submitted:      May 16, 2005
Date Decided:         May 17, 2005